People v Harris (2018 NY Slip Op 04215)





People v Harris


2018 NY Slip Op 04215


Decided on June 8, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 8, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND WINSLOW, JJ.


710 KA 17-00018

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vLASHAWN L. HARRIS, DEFENDANT-APPELLANT. 


ROSEMARIE RICHARDS, GILBERTSVILLE, FOR DEFENDANT-APPELLANT.
BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Steuben County Court (Marianne Furfure, A.J.), rendered November 3, 2016. The judgment convicted defendant, upon his plea of guilty, of aggravated unlicensed operation of a motor vehicle in the first degree. 
Now, upon reading and filing the stipulation of discontinuance signed by defendant on March 12, 2018, and by the attorneys for the parties on February 22 and April 16, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed upon stipulation.
Entered: June 8, 2018
Mark W. Bennett
Clerk of the Court